internal_revenue_service number release date index number ------------------------ ---------------------------- ---------------------------------- ------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-146545-10 date date legend distributing -------------------------------------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------- distributing ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------- controlled ----------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------- subsidiary ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ------------------------------ lp ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------- state x state y ------------- ------ business a ------------------------------------------------------------------------------------------------- --------------------------------------------------- plr-146545-10 business b -------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------------------------------- segment x --------------------------------------------------------------- segment y ---------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------- other_property -------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ a b c d -- ------------ -- ---------- dear -------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transactions described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or plr-146545-10 the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or the controlled_corporation see sec_355 and sec_1 facts distributing a publicly traded state x corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing group distributing is principally a holding_company and has one class of common_stock outstanding distributing a state y corporation is a direct wholly-owned subsidiary of distributing and a member of the distributing group distributing owns the a outstanding shares of stock in controlled the controlled stock controlled a state x corporation and a member of the distributing group owns all of the outstanding membership interests in subsidiary a state x limited_liability_company that is classified as a corporation for u s federal_income_tax purposes lp a state x limited_partnership is classified as a partnership for u s federal_income_tax purposes the partnership interests in lp are owned by distributing distributing and subsidiary distributing and subsidiary collectively own more than a b interest in the capital and profits and losses of lp the interest of subsidiary in lp is a general_partner interest distributing is engaged in business a directly and through its subsidiaries the taxpayer has submitted financial information with respect to segment x of business a which indicates that segment x has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years subsidiary and lp directly and through their subsidiaries are engaged in business b the taxpayer has submitted financial information with respect to segment y of business b which indicates that segment y has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what have been represented as valid business purposes the following transactions have been proposed proposed transactions plr-146545-10 a b c d e prior to the distributing distribution as defined below controlled will distribute cash to distributing of approximately dollar_figured the cash distribution distributing will contribute to controlled its interest in lp and certain miscellaneous assets related to business b the distributing contribution controlled will then contribute the miscellaneous assets to subsidiary distributing will distribute the controlled stock to distributing the distributing distribution and together with the distributing contribution the internal spin-off distributing will contribute to controlled its interest in lp certain miscellaneous assets related to business b and any receivables due from controlled or any of its subsidiaries the distributing contribution controlled will then contribute the miscellaneous assets to subsidiary after the distributing contribution distributing will surrender the a shares of controlled stock to controlled in exchange for a number of shares of controlled stock that will allow distributing to distribute one share of controlled stock for every c shares of distributing common_stock outstanding distributing will distribute the controlled stock pro_rata to the holders of distributing common_stock the distributing distribution and together with the distributing contribution the external spin-off distributing will not issue fractional shares of controlled stock pursuant to the distributing distribution instead on behalf of the shareholders the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares proposed transactions b through e above will occur on the same day f distributing and controlled will enter into certain agreements collectively the ancillary agreements necessary for the companies to achieve operational independence one of the ancillary agreements will be a tax_sharing_agreement the tax_sharing_agreement representations the taxpayer makes the following representations regarding the internal spin-off and the external spin-off together the spin-offs internal spin-off plr-146545-10 a b c d e f g any indebtedness owed by controlled to distributing after the internal spin-off will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled will each treat all members of their respective sag as defined in sec_355 as one corporation in determining whether they meet the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the distributing sag is representative of the distributing sag’s present business operation and with regard to such distributing sag there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b which is contributed to or currently owned by the controlled sag is representative of the controlled sag’s present business operation and with regard to such business b there have been no substantial operational changes since the date of the last financial statements submitted except as provided for in the ancillary agreements following the internal spin-off the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees the distribution of the controlled stock is carried out to facilitate the external spin-off that is in turn carried out for the following corporate business purposes a enhance the flexibility of the management team of each company to make business and operational decisions that are in the best interests of its business and to allocate capital and corporate resources in a manner that focuses on achieving its own strategic priorities b facilitate growth of distributing 2’s and controlled’s businesses c improve investor understanding of the separate businesses of distributing and controlled and facilitate valuation assessments for the securities of both companies which should appeal to the different investor bases of business a and business b and plr-146545-10 d enhance the ability of each company to attract employees with appropriate skill sets to incentivize its key employees with equity based compensation that is aligned with the performance of its own operations and to retain key employees for the long term the distribution of the controlled stock pursuant to the internal spin-off is motivated in whole or substantial part by one or more of these corporate business purposes the internal spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the distributing contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors and or shareholders in connection with the internal spin-off h i j k l the aggregate fair_market_value of the assets transferred to controlled in the distributing contribution will equal or exceed the aggregate adjusted_basis of these assets plr-146545-10 m n o p q r s t the total fair_market_value of the assets transferred to controlled in the distributing contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the distributing contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the distributing contribution and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing contribution the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the internal spin-off no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the internal spin-off except for payables arising under the ancillary agreements or in the ordinary course of business at the time of the internal spin-off no member of the distributing group will have an excess_loss_account in the controlled stock or in the stock of any subsidiary of controlled immediately before the internal spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 1’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the internal spin-off see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries following the internal spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for other_property that distributing and its subsidiaries and controlled and its subsidiaries may license to the other plr-146545-10 u v w x y no two parties to the internal spin-off are investment companies as defined in sec_368 and iv the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the internal spin-off neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing and controlled each will generally pay its own expenses_incurred in connection with the internal spin-off there is no regulatory legal contractual or economic compulsion or requirement that distributing make part or all of the distributing contribution as a condition to the distribution by controlled of the cash distribution external spin-off z any indebtedness owed by controlled to distributing after the external spin-off will not constitute stock_or_securities aa no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing bb distributing and controlled will each treat all members of their respective sag as defined in sec_355 as one corporation in determining whether they meet the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business cc the five years of financial information submitted on behalf of the distributing sag is representative of the distributing sag’s present business operation and with regard to such distributing sag there have been no substantial operational changes since the date of the last financial statements submitted dd the five years of financial information submitted on behalf of business b which is contributed to or currently owned by the controlled sag is representative of business b’s present business operation and with regard to such business b there have been no substantial operational changes since the date of the last financial statements submitted plr-146545-10 ee except as provided for in the ancillary agreements following the external spin-off the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees ff the distribution of the controlled stock is carried out for the following corporate business purposes a enhance the flexibility of the management team of each company to make business and operational decisions that are in the best interests of its business and to allocate capital and corporate resources in a manner that focuses on achieving its own strategic priorities b facilitate growth of distributing 2’s and controlled’s businesses c improve investor understanding of the separate businesses of distributing and controlled and facilitate valuation assessments for the securities of both companies which should appeal to the different investor bases of business a and business b and d enhance the ability of each company to attract employees with appropriate skill sets to incentivize its key employees with equity based compensation that is aligned with the performance of its own operations and to retain key employees for the long term the distribution of the controlled stock pursuant to the external spin-off is motivated in whole or substantial part by one or more of these corporate business purposes gg the external spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both hh for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off ii for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period plr-146545-10 determined after applying sec_355 ending on the date of the external spin-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off jj the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the distributing contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors and or shareholders in connection with the external spin-off kk the aggregate fair_market_value of the assets transferred to controlled in the distributing contribution will equal or exceed the aggregate adjusted_basis of these assets ll the total fair_market_value of the assets transferred to controlled in the distributing contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the distributing contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the distributing contribution and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution mm the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing contribution nn the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets being transferred oo distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the external spin-off pp no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external spin-off except for payables arising under the ancillary agreements or in the ordinary course of business qq immediately before the external spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and plr-146545-10 sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the external spin-off see sec_1_1502-19 rr payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries following the external spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for other_property that distributing and its subsidiaries and controlled and its subsidiaries may license to the other ss no two parties to the external spin-off are investment companies as defined in sec_368 and iv tt the external spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation uu immediately after the external spin-off neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 vv distributing and controlled each will generally pay its own expenses_incurred in connection with the external spin-off ww the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the distributing shareholders will not exceed one percent of the total consideration that will be distributed in the external spin-off it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock controlled is not aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled through the purchase of the bundled controlled shares sold in connection with the issuance of cash in lieu of fractional shares rulings based solely on the information submitted and the representations set forth above it is held as follows plr-146545-10 the cash distribution will be a distribution to which sec_301 applies internal spin-off the distributing contribution and the distributing distribution taken together will qualify as a reorganization described in sec_368 each of distributing and controlled will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the distributing contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the distributing contribution sec_1032 controlled’s basis in each asset received in the distributing contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled’s holding_period in each asset received in the distributing contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing upon its receipt of the controlled stock in the distributing distribution sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of distributing immediately after the internal spin-off will equal the aggregate basis of the distributing stock held by distributing immediately before the internal spin-off allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the internal spin-off in accordance with sec_1_358-2 sec_358 and c distributing 2’s holding_period in the controlled stock received will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled stock is made provided that the distributing common_stock is held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-146545-10 external spin-off the distributing contribution and the distributing distribution taken together will qualify as a reorganization described in sec_368 each of distributing and controlled will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the distributing contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the distributing contribution sec_1032 controlled’s basis in each asset received in the distributing contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period in each asset received in the distributing contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing common_stock upon their receipt of the controlled stock in the distributing distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each shareholder of distributing including any fractional share interest in controlled to which the shareholder may be entitled immediately after the external spin-off will equal the aggregate basis of the distributing stock held by the shareholder immediately before the external spin-off allocated between the stock of distributing and controlled in proportion to the fair marker value of each immediately following the external spin-off in accordance with sec_1_358-2 sec_358 and c the holding_period of a shareholder of distributing common_stock in the controlled stock received including any fractional share interest in controlled to which the shareholder may be entitled will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled stock is made provided that the distributing common_stock is held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-146545-10 the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholders as part of the external spin-off and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss recognized if any determined using the bases allocated to the fractional shares in ruling will be treated as capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 such gain_or_loss will be short-term or long-term_capital_gain or loss determined using the holding_period provided in ruling payments by distributing to or for the benefit of controlled or by controlled to or for the benefit of distributing under the tax_sharing_agreement or any of the other ancillary agreements entered into in connection with the spin-offs that i have arisen or will arise for a taxable_period ending on or before the distributing distribution or for a taxable_period beginning before and ending after the distributing distribution and ii will not become fixed and ascertainable until after the distributing distribution will be treated as occurring before the distributing distribution see 344_us_6 revrul_83_73 1983_1_cb_84 following the distributing distribution controlled will not be a successor to distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distributing distribution and the distributing distribution satisfy the business_purpose requirement of sec_1_355-2 ii whether the distributing distribution and the distributing distribution are being used principally as a device for the distribution of earnings_and_profits of any distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-2 iii whether the distributing distribution and the distributing distribution are part of a plan or series of related transactions pursuant to which one or plr-146545-10 more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 in addition no opinion is expressed whether the transfers of any intellectual_property rights in the distributing contribution and the distributing contribution constitute transfers of property see revrul_69_156 c b additionally no opinion is expressed on the licensing of the other_property procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely -------------------------------------------------------------- mary e goode senior counsel branch office of associate chief_counsel corporate cc
